

Exhibit 10.98


BUILDING MATERIALS HOLDING CORPORATION


MANAGEMENT RETENTION UNIT AGREEMENT


 
This Management Retention Unit Agreement (this “Agreement”) is granted on the
19th day of February, 2008 (the “Date of Grant”) by Building Materials Holding
Corporation, a Delaware corporation (the “Company”) to Michael D. Mahre
(“Grantee”).
 
1.    GRANT OF MANAGEMENT RETENTION UNITS.
 
(a)    The Company hereby, as of the Date of Grant, grants to Grantee an award
of 51,000 management retention units (the “MRUs”). Each MRU represents Grantee’s
right to receive a cash settlement, upon vesting, equal to the Fair Market Value
of one share of the Company’s common stock, par value $.001 per share (the
“Common Stock”), on the vesting date. For purposes of this Agreement, “Fair
Market Value” means the average closing price of Common Stock over the five
trading days before the applicable measurement date.
 
(b)    MRUs granted to Grantee will be credited to a Management Retention Unit
Account, or “MRA,” which is a hypothetical account designated under Grantee’s
name used solely for the purpose of tracking the value to be paid to Grantee
upon the MRUs’ vesting dates.
 
2.    CERTAIN DEFINITIONS.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
(a)    “Affiliate” shall mean a corporation or other entity controlled by,
controlling or under common control with the Company.
 
(b)    “Business Unit” shall mean an entity, whether or not incorporated, more
than fifty percent (50%) of the outstanding ownership interests of which are
owned by the Company, directly or indirectly through one or more ownership
chains where each link in the chain owns more than fifty percent (50%) of the
outstanding ownership interests of the next link (either alone or together with
other links in the same chain or another chain).
 
(c)    “Cause” shall mean (1) “Cause” pursuant to any individual employment
agreement with the Company to which Grantee is a party that is then in effect,
or (2) if there is no such individual employment agreement or if it does not
define Cause, termination of Grantee’s employment by the Company or any of its
Affiliates because of (A) conviction of or a plea of nolo contendre to a felony
involving moral turpitude; (B) misappropriating any significant amount of funds
or property of the Company; (C) attempting to obtain any significant personal
profit from any transaction in which Grantee has an interest which is adverse to
the interest of the Company, unless Grantee has first obtained consent from an
officer of the Company; or (D) a pattern of gross dereliction of duty. The
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Company shall, unless otherwise provided in an individual employment
agreement with Grantee, have the sole discretion to determine whether “Cause”
exists and its determination shall be final.
 
Exhibit A to
Restricted Stock Agreement
-1-

--------------------------------------------------------------------------------


(d)    “Change of Control” shall mean the occurrence of any of the following
events:
 
(1)    Forty percent (40%) of the Company’s Common Stock Acquired by an
Outsider. Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than (A)
the Company or any of its Affiliates, (B) any trustee or other fiduciary holding
stock under an employee benefit plan of the Company or any of its Affiliates,
and (C) any corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of the
Company’s stock) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of more than forty percent (40%) of
the Company’s then outstanding shares of Common Stock;
 
(2)    Members of the Board as of February 19, 2008 cease to constitute a
majority of Directors. The following individuals cease for any reason to
constitute a majority of the number of directors then serving on Board:
individuals who, on February 19, 2008, constituted the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on February 19, 2008 or whose appointment, election or nomination for election
was previously so approved or recommended;
 
(3)    Merger or Consolidation. There is consummated a merger or consolidation
of the Company or any of its Affiliates with any other corporation or other
entity in which the Company is not the continuing or surviving corporation or
pursuant to which the Company’s Common Stock would be converted into cash or
stock; provided, however, that the holders of the Company’s Common Stock
immediately prior to the merger do not have the same proportionate ownership of
the common stock of the surviving corporation immediately after such merger or
consolidation;
 
(4)    Complete Liquidation or Disposition of more than 75% of the Company’s
Assets. The stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of assets having an aggregate book value at the time of such sale
or disposition of more than seventy-five percent (75%) of the total book value
of the Company’s assets on a consolidated basis (or any transaction having a
similar effect), other than any such sale or disposition by the Company
(including by way of spin-off or other distribution) to an entity, at least
fifty percent (50%) of the combined voting power of the voting securities of
which are owned immediately following such sale or disposition by stockholders
of the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale or disposition; or
 
(5)    Disposition of a Business Unit. There is consummated the Disposition of a
Business Unit; provided, however, that this clause (5) shall apply only to a
Grantee who (A) immediately prior to the Disposition of a Business Unit were
employed by (and on the payroll of) the Business Unit that was the subject of
the Disposition of a Business Unit.
 
-2-

--------------------------------------------------------------------------------


(e)    “Disposition of a Business Unit” means a sale or other disposition,
however effected, of a Business Unit which is either:
 
(1)    A sale by the Company or any of its Affiliates of the then outstanding
ownership interests of the Business Unit having more than 50% of the then
existing voting power of all outstanding ownership interests of the Business
Unit, whether by merger, consolidation or otherwise, unless after the sale the
Company, any of its Affiliates, or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, the Business Unit or
any Affiliate, individually or collectively, directly or indirectly, owns the
then outstanding ownership interests of the Business Unit having 50% or more of
the then existing voting power of all outstanding ownership interests of the
Business Unit;
 
(2)    The sale of all or substantially all of the assets of the Business Unit
as a going concern; or
 
(3)    Any other transaction or course of action engaged in, directly or
indirectly, by the Company, the Business Unit or any Affiliate, that has a
substantially similar effect as the transactions of the type referred to in
clause (1) or (2) above.
 
(f)    “Disability” shall mean either (1) Grantee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (2) Grantee is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company.
 
(g)    “Good Reason” shall mean, without Grantee’s consent, the occurrence of
any of the following circumstances unless such circumstances are fully corrected
prior to the expiration of the thirty day period following delivery to the
Company of Grantee’s notice of intention to terminate his or her employment for
Good Reason describing the circumstances in reasonable detail:
 
(1)    A material diminution in Grantee’s base compensation;
 
(2)    A material diminution in Grantee’s authority, duties, or
responsibilities;
 
(3)    A material diminution in the authority, duties, or responsibilities of
the supervisor to whom Grantee is required to report, including a requirement
that Grantee report to a corporate officer or employee instead of reporting
directly to the Board;
 
(4)    A material diminution in the budget over which Grantee retains authority;
 
(5)    A material change in the geographic location at which Grantee must
perform the services; or
 
(6)    Any other action or inaction that constitutes a material breach by the
Company of its employment agreement with Grantee.
 
Grantee shall be deemed to have waived his rights to terminate his or her
employment with the Company for circumstances constituting Good Reason if s/he
shall not have provided to the Company a notice of termination within ninety
days immediately following his or her knowledge of the circumstances
constituting Good Reason.
 
-3-

--------------------------------------------------------------------------------


3.    VESTING AND SETTLEMENT.
 
MRUs shall fully vest on the second anniversary of the Date of Grant, so long as
Grantee has continuously performed service (whether as an employee, director or
consultant for the Company or any of its Affiliates) (“Service”) from the Date
of Grant to the vesting date. MRUs shall be settled in cash by the Company no
later than 60 days after the applicable vesting date, provided, however, that if
Grantee is deemed on the date of termination to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Section
409A of the Code payable on account of a “separation from service,” such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Grantee, and (ii) the date of Grantee’s death.
Grantee shall be entitled, at his or her election, to defer the cash settlement
of MRUs into the Company’s Deferred Compensation Plan, pursuant to the terms and
conditions of such plan and provided that Grantee is eligible to participate in
such plan.
 
The Company may withhold from any amounts payable under this Agreement such
Federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.
 
4.    TERMINATION EVENTS.
 
The following provisions shall apply to all MRUs granted hereunder upon
termination of Grantee’s Service:
 
(a)    If Grantee’s Service is terminated due to Grantee’s death or Disability,
all MRUs credited to Grantee’s MRA shall become immediately vested and settled
in accordance with Section 3.
 
(b)    If the Company terminates Grantee’s Service without Cause, all unvested
MRUs shall become immediately vested and settled in accordance with Section 3.
 
(c)    If Grantee voluntarily terminates Service under any circumstances, except
as provided in Sections 4(a) or (d), or Grantee’s Service is terminated for
Cause, all MRUs, whether vested or unvested, shall be immediately forfeited
without settlement or payment of value.
 
(d)    If, in connection with or at any time following the occurrence of a
Change in Control, Grantee is terminated without Cause or resigns for Good
Reason, all unvested MRUs shall become immediately vested and settled in
accordance with Section 3. In the event the Common Stock is no longer publicly
traded as of the date Grantee is terminated or resigns pursuant to this Section
4(d), the “Fair Market Value” attributable to each MRU shall be determined by a
nationally recognized valuation or investment banking firm selected by the board
of directors (or similar governing body) of the Company or its successor.
 
5.    ADJUSTMENT OF MRUs.
 
Upon the occurrence of a reorganization, merger, consolidation,
recapitalization, reclassification, stock split, reverse stock split, spin-off,
repurchase, share exchange, dividend or distribution of stock, property or cash
(other than regular, quarterly cash dividends), or any other event or
transaction that affects the number or kind of shares of Common Stock
outstanding, the Committee shall make appropriate, equitable adjustments in the
value of the MRUs described herein in order to prevent the dilution or
enlargement of either Grantee’s rights hereunder or the value of the MRUs
(determined immediately before and after such adjustment); provided, however,
that no such adjustment shall be made to the extent that the Committee
determines that such adjustment would result in the disallowance of a federal
income tax deduction for compensation attributable to the MRUs under Section
162(m) of the Code, if applicable.
 
-4-

--------------------------------------------------------------------------------


6.    UNFUNDED STATUS OF MRUs.
 
MRUs are an unfunded obligation of the Company to pay compensation in the
future. Neither the grant nor vesting of MRUs hereunder, nor the taking of any
other action in respect of MRUs, shall give Grantee rights that are greater than
those of a general creditor of the Company; provided, however, that the Company
may create a trust or make other arrangements to meet its obligations in respect
of MRUs, which trusts or other arrangements shall be consistent with the status
of MRUs as an unfunded obligation, unless the Committee otherwise determines
with the consent of Grantee.
 
7.    CLAIMS; NOTICES.
 
(a)    Any claim that Grantee makes for benefits relating to MRUs shall be filed
in writing with the Committee. Written notice of the disposition of the claim
shall be delivered to Grantee within 60 days after filing. If the claim is
denied, the reasons shall be set forth in a statement delivered to Grantee. The
filing of a claim in accordance with this Section 7 shall be a condition
precedent to the initiation of any legal proceeding with respect to such claim.
 
(b)    All notices or other communications made or given in respect off MRUs
shall be in writing and shall be sufficiently made or given if hand-delivered or
mailed by certified mail addressed to Grantee at the address contained in the
records of the Company, or to the Company attention of the Committee at the
Company’s principal office.
 
8.    ENTIRE AGREEMENT.
 
This Agreement constitutes the entire agreement between Grantee and the Company
relating to this subject matter. No other prior or contemporaneous agreements,
promises, representations, covenants, warranties, or any other undertaking
whatsoever respecting such matters shall be deemed in any way to exist or to
bind any of the parties. Grantee acknowledges and agrees that s/he has not
executed this Agreement in reliance on any such other agreement, promise,
representation, covenant, warranty, or undertaking. The Agreement may not be
orally modified. All modifications must be agreed to in writing and signed by
both parties.
 
9.    SETOFF.
 
The Company may, to the extent permitted by law, deduct from and set off against
its obligations to Grantee from time to time, (including without limitation
amounts payable in connection with settlement of MRUs, as wages or benefits or
other form of compensation), any amounts that Grantee owes to the Company or any
of its Affiliates for any reason whatsoever. Grantee shall remain liable for any
portion of Grantee’s obligation not satisfied by such setoff. By accepting the
MRUs granted hereunder, Grantee agrees to any deduction or setoff under this
Section 9.
 
-5-

--------------------------------------------------------------------------------


10.    TRANSFERABILITY AND ALIENATION.
 
Except insofar as may otherwise be required by law or Section 9 above, no amount
payable at any time pursuant to this award of MRUs shall be subject in any
manner to alienation by anticipation, sale, transfer, assignment, bankruptcy,
pledge, attachment, charge, or encumbrance of any kind, nor in any manner be
subject to the debts or liabilities of any person, and any attempt to so
alienate or subject any such amount, whether presently or thereafter payable,
shall be void. If any person shall attempt to, or shall, alienate, sell,
transfer, assign, pledge, attach, charge, or otherwise encumber any amount
payable pursuant to this award of MRUs, or any part thereof, or if by reason of
his or her bankruptcy or other event happening at any such time such amount
would be made subject to his or her debts or liabilities or would otherwise not
be enjoyed by him or her, then the Company, if it so elects, may direct that
such amount be withheld and that the same or any part thereof be paid or applied
to or for the benefit of such person, his or her spouse, children or other
dependents, or any of Grantee’s heirs, in such manner and proportion as the
Company may deem proper.
 
11.    NO EMPLOYMENT, CONTINUED SERVICE OR EQUITYHOLDER RIGHTS.
 
This Agreement shall not give Grantee any right to remain employed by the
Company or any of its Affiliates, nor shall it provide Grantee with any rights
to any other form of service (such as a consultant or director) with any of the
foregoing entities. The Company reserves the right to terminate the employment
or service of Grantee at any time, and for any reason or no reason, subject to
applicable laws and any employment or other agreement. Grantee shall not have
the rights of an equityholder of the Company as a result of the grant or vesting
of MRUs.
 
12.    COMMITTEE AUTHORITY
 
The Agreement shall be administered by the Committee. The Committee shall be
authorized and empowered to do all things necessary or desirable in connection
with the administration of this Agreement, including, without limitation, the
following: (a) accelerate the exercisability of the MRUs, (b) determine whether,
and the extent to which, adjustments are required pursuant to Section 5, (c) 
verify the extent of satisfaction of any conditions applicable to the vesting of
the MRUs, (d) interpret and construe the terms and conditions of the award of
MRUs hereunder, and to make exceptions to any such provisions in good faith and
for the benefit of the Company and (e) to make all other determinations deemed
necessary or advisable for the administration of the award of MRUs hereunder.
All decisions, determinations and interpretations by the Committee regarding the
terms and conditions of or operation of the award of MRUs hereunder shall be
final and binding on Grantee and his or her beneficiaries, heirs, assigns or
other persons holding or claiming rights under the MRUs. The Committee shall
consider such factors as it deems relevant, in its sole and absolute discretion,
to making such decisions, determinations and interpretations, including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as the Committee may
select. The Committee shall not be liable for any determination or action taken
in good faith with respect to the MRUs granted hereunder. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in this
Agreement in the manner and to the extent it shall deem desirable to effectuate
the purposes of this Agreement. The Committee may delegate any or all aspects of
the day-to-day administration of the Agreement to one or more officers or
employees of the Company or any Affiliate, and/or to one or more agents.
 
-6-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Management Retention Unit
Agreement to be duly executed by its officers thereunto duly authorized, and
Grantee has hereunto set his or her hand as of the date first above written.
 

        BUILDING MATERIALS HOLDING CORPORATION  
   
   
    By:     Name:

--------------------------------------------------------------------------------

Robert E. Mellor   Title: Chairman & Chief Executive Officer              
Acknowledged receipt of and agreement with the terms of the grant of Management
Retention Units as set forth above.               GRANTEE:               Signed:
     

--------------------------------------------------------------------------------

Michael D. Mahre

 
-7-

--------------------------------------------------------------------------------

